EXHIBIT 10.44
TOLL BROTHERS, INC.
AMENDED AND RESTATED STOCK INCENTIVE PLAN FOR EMPLOYEES (2007)
RESTRICTED STOCK UNIT AWARD
This Restricted Stock Unit Agreement (the “RSU” or “RSU Agreement”) documents
the grant of Restricted Stock Units by Toll Brothers, Inc. (the “Company”)
pursuant to the terms of the Toll Brothers, Inc. Amended and Restated Stock
Incentive Plan for Employees (2007) (the “Plan”). This RSU consists of a grant
of a right to receive a number of shares of Common Stock at the date specified
herein. This RSU relates to 200,000 shares of Common Stock (the “Shares”), and
is granted on this 20th day of December, 2010 (the “Date of Grant”) to Robert I.
Toll (the “Grantee”), and is subject to all applicable terms and conditions set
forth in the Plan.
1. Definitions. All capitalized terms contained in this RSU Agreement shall have
the meaning set forth in the Plan unless otherwise defined herein or as may be
required by the context.
2. Performance-Based Vesting. Grantee’s rights under this RSU shall, except to
the extent greater vesting is provided for under the terms of the Plan or as set
forth in this RSU, become fully vested and Grantee shall be entitled to receipt
of the Shares represented by this RSU only if, and at such time as, the average
closing price of the Common Stock on the New York Stock Exchange (“NYSE”),
measured over any twenty (20) consecutive trading days ending on or prior to
December 20, 2015, increases 30% or more over the closing price of the Common
Stock on the NYSE on the Date of Grant; provided that in no event shall
Grantee’s rights under this RSU become vested if Grantee does not continue to be
employed by, or be a member of the Board of, the Company until December 20,
2013.
3. Vesting Upon Death or Disability. Notwithstanding any of the provisions in
Section 2, Grantee’s rights under this RSU shall become fully vested and Grantee
shall be entitled to receipt of the Shares represented by this RSU in the event
the Grantee’s service as an employee or as a member of the Board of the Company
terminates by reason of the Grantee’s death, or by reason of the Grantee’s
“disability” (as hereinafter defined).
For purposes of this RSU Agreement, the term “disability” shall mean any
condition that would qualify as a “disability” as that term is defined in the
Plan, or any other condition that the Committee determines to be a medically
determinable physical or mental impairment which can be expected (a) to prevent
the Grantee from being able to perform his usual duties (or another job deemed
appropriate by the Committee taking into account the Grantee’s education, prior
experience and past earnings) and (b) to last for one year or longer.
4. Vesting Upon Change of Control. Notwithstanding any of the provisions of
Section 2, Grantee’s rights under this RSU shall become fully vested and Grantee
shall be entitled to receipt of the Shares represented by this RSU in the event
there is a Change of Control while Grantee is employed by, or a member of the
Board of, the Company.
5. Delivery of Shares. The Shares shall be delivered to Grantee (or the person
to whom ownership rights may have passed by will or the laws of descent and
distribution), on or as soon as practicable after the first to occur of the
following:
(a) The date the performance-based vesting conditions set forth in Section 2 are
satisfied;
(b) The occurrence of a Change of Control; provided, however, that the event
that constitutes a Change of Control also constitutes a change in ownership or
effective control of the Company, or a change in the ownership of a substantial
portion of the assets of the Company that permits a payment of deferred
compensation pursuant to Section 409A of the Internal Revenue Code; or

 

 



--------------------------------------------------------------------------------



 



(c) The date of Grantee’s termination of employment with, or as a member of the
Board of, the Company due to death or disability; provided, however, that
delivery of the Shares by reason of Grantee’s termination of employment shall be
delayed until the six (6) month anniversary of the date of Grantee’s termination
of employment if and to the extent necessary to comply with Code
Section 409A(a)(B)(i), and the determination of whether or not there has been a
termination of Grantee’s employment with the Company shall be made by the
Committee consistent with the definition of “separation from service” (as that
phrase is used for purposes of Code Section 409A, and as set forth in Treasury
Regulation Section 1.409A-1(h)).
The Company shall, without payment from Grantee (or the person to whom ownership
rights may have passed by will or the laws of descent and distribution) for the
Shares, other than any required withholding taxes, as provided in Section 9,
below, (i) deliver to Grantee (or such other person) a certificate for the
Shares being delivered or (ii) if consented to by Grantee (or such other
person), deliver electronically to an account designated by Grantee (or such
other person) the Shares being delivered, in either case without any legend or
restrictions, except for such restrictions as may be imposed by the Committee,
in its sole judgment, consistent with the terms of the Plan. The Company may
condition delivery of the Shares upon the prior receipt from Grantee (or such
other person) of any undertakings which it may determine are required to assure
that the Shares being delivered are being issued in compliance with federal and
state securities laws. The right to any fractional Shares shall be satisfied in
cash, measured by the product of the fractional amount times the fair market
value of a Share on the date the Share would otherwise have been delivered, as
determined by the Committee. Notwithstanding anything to the contrary herein, in
the event of a Change of Control, the Grantee shall receive, at the time that
delivery of the Shares is provided for hereunder, the Shares and/or such other
property or other consideration as is appropriate so that the Grantee receives,
as of such date of delivery, whatever the Grantee would have received had the
Grantee held the Shares at the time of the Change of Control
6. Dividends. Grantee shall not be entitled to any cash, securities or property
that would have been paid or distributed as dividends with respect to the Shares
subject to this RSU Agreement prior to the date the Shares are delivered to
Grantee; provided, however, that the Company shall keep a hypothetical account
in which any such items shall be recorded, and shall pay to Grantee the amount
of such dividends in kind on the same date that the Shares to which such
payments or distributions relate are delivered to Grantee (or forfeited).
7. Non-Transferability of this RSU. Grantee shall not be permitted to sell,
transfer, pledge, assign or otherwise dispose of this RSU at any time.
Notwithstanding the foregoing, in the event of Grantee’s death, this RSU may be
transferred by will or by the laws of descent and distribution.
8. Rights of Grantee. Grantee shall have none of the rights of a shareholder at
any time prior to the delivery of the Shares subject to this RSU Agreement,
except as expressly set forth in the Plan or herein.
9. Withholding Taxes. Grantee shall be responsible to pay to the Company the
amount of withholding taxes as determined by the Company on the date the Shares
are delivered. At the Grantee’s option, Grantee shall have the right to
relinquish to the Company a portion of the Shares having a fair market value,
based on the closing price of the Common Stock on the NYSE on such delivery
date, equal to the amount the Grantee would otherwise be required to pay to the
Company on such delivery date by reason of applicable withholding taxes, in lieu
of paying that amount to the Company in cash. Grantee authorizes the Company to
withhold in accordance with applicable law from any compensation payable to him
or her any taxes required to be withheld for federal, state or local law in
connection with this RSU.
10. Notices. Any notice to the Company under this Agreement shall be made in
care of the Committee to the office of the General Counsel, at the Company’s
main offices. All notices under this Agreement shall be deemed to have been
given when hand delivered or mailed, first class postage prepaid, and shall be
irrevocable once given.

 

 



--------------------------------------------------------------------------------



 



11. Securities Laws. The Committee may from time to time impose any conditions
on the Shares as it deems necessary or advisable to ensure that Shares are
issued and resold in compliance with the Securities Act of 1933, as amended.
12. Grant of RSU Not to Affect Service. The grant of this RSU shall not confer
upon Grantee any right to continue as an employee of the Company or to serve in
any other capacity for the Company or any Affiliate.
13. Amendment to RSU Agreement; Acceleration. Notwithstanding anything contained
herein to the contrary, the Committee shall have the authority to amend or
modify the terms and conditions set forth in this RSU Agreement if the Committee
determines, at its discretion, that any such amendment or modification is
necessary or appropriate; provided, however, that the terms of this RSU
Agreement may not be changed in a manner that is unfavorable to Grantee without
Grantee’s consent.
14. Miscellaneous.
(a) The address for Grantee to which notice, demands and other communications to
be given or delivered under or by reason of the provisions hereof shall be
Grantee’s address as reflected in the Company’s personnel records.
(b) Grantee acknowledges receipt of a copy of the Plan prospectus, included in
which is a summary of the terms of the Plan. The summary contained therein is
qualified in its entirety by reference to the terms of the Plan, copies of which
are available with the Company’s public filings with the United States
Securities and Exchange Commission at www.sec.gov, or by oral or written request
directed to the Company. Grantee represents that he is familiar with the terms
and provisions of the Plan, and hereby accepts this RSU, subject to all of the
terms and provisions thereof. Grantee agrees to hereby accept as binding,
conclusive and final all decisions or interpretations of the Committee upon any
questions arising under the Plan or this Agreement.
(c) This RSU Agreement may be executed in one or more counterparts and shall
become effective when one or more counterparts taken together bears the
signature of all the parties listed below.
(d) The validity, performance, construction and effect of this RSU shall be
governed by the laws of the Commonwealth of Pennsylvania, without giving effect
to principles of conflicts of law.
[SIGNATURE PAGE IMMEDIATELY FOLLOWS]

 

 



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, this RSU Agreement has been executed as of the 20th day of
December, 2010.

                      TOLL BROTHERS, INC.       GRANTEE:    
 
                    By:   /s/ Douglas C. Yearley, Jr.       /s/ Robert I. Toll  
                   
 
  Name:   Douglas C. Yearley, Jr.       Robert I. Toll    
 
  Title:   Chief Executive Officer            

 

 